Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  126121(64)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  NATIONAL WINE & SPIRITS,                                                                               Maura D. Corrigan
  INC., NWS MICHIGAN, INC., and                                                                        Robert P. Young, Jr.
  NATIONAL WINE & SPIRITS, L.L.C.,                                                                     Stephen J. Markman,
                                                                                                                      Justices
             Plaintiffs-Appellants,
                                                                    SC: 126121
  v                                                                 CoA: 243524
                                                                    Ingham CC: 02-000013-CZ
  STATE OF MICHIGAN,
            Defendant-Appellee,
  and
  MICHIGAN BEER & WINE 

  WHOLESALERS ASSOCIATION, 

             Intervening Defendant-Appellee. 

  ______________________________________

         On order of the Chief Justice, the motion by plaintiffs-appellants for extension of
  the time for filing their brief and appendix is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2006                       _________________________________________
                                                                               Clerk